Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-20 are pending. Claims 1-15 have been withdrawn due to non-elected claims. Claims 16-20 have been examined.

Election/Restriction
Applicant’s election without traverse of Group III, claims 16-20 in the reply filed on 03/10/2022 is acknowledged. Claims 1-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2022.

Priority
This application, Serial No. 16/624,643 (PGPub: US20200124569A1) was filed on 12/19/2019. This application is a 371 of PCT/US2018/041003 filed on 07/06/2018, which claims benefit of U.S. Provisional Patent Application 62529052 filed 07/06/2017.

Information Disclosure Statements
The Information Disclosure Statement filed 04/30/2020 has been considered by the Examiner.

Claim Interpretation
Claim 16 line 3 recites “the MR sensor provides a quasi-digital response…”. The term “quasi-digital” is interpreted as “digital” or “quasi-digital” in contrast to “analog” according to the Specification Paragraph 30: “the improved MR sensor's operation may be characterized as a "digital" or "quasi-digital" mode, in contrast to an “analog” mode”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 line 11 recites “applying a first AC magnetic field sweep through a desired range to the MR sensor…”. The term “a desired range” is a relative term and it is unclear what “a desired range” is referring to. For example, does a desired range refer to a specific area on the MR sensor, or a specific range of the strength of AC magnetic field? For the purpose of compact prosecution the examiner is interpreting the claim language “a desired range” as a specific range of the strength of AC magnetic field. Clarification is required. Claims 17-20 which are dependent on claim 16 are similarly rejected.
Claim 16 recites in line 13 “introducing the analyte to the MR sensor that is capable of interacting with the first analyte binding agent”. The term “the analyte” has not been previously defined therefore lacks antecedent basis. For the purpose of compact prosecution the examiner is interpreting the term “the analyte” as “an analyte”. Clarification is required. Claims 17-20 which are dependent on claim 16 are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamanaha et al. (Magnetic labeling, detection, and system integration. Biosens Bioelectron. 2008;24(1):1-13. doi:10.1016/j.bios.2008.02.009, of record dated 12/17/2021) in view of Rife et al. (Design and performance of GMR sensors for the detection of magnetic microbeads in biosensors, Sensors and Actuators A: Physical, Volume 107, Issue 3, 2003, Pages 209-218, ISSN 0924-4247, https://doi.org/10.1016/S0924-4247(03)00380-7).

Regarding claim 16, Tamanaha teaches a method for biochemical testing (Page 2, left column, 3rd paragraph: methods have been developed for sensing and enumerating individual micron-scale magnetic particles), the method comprising: 
functionalizing a surface of a magnetoresistive (MR) sensor with a first analyte binding agent (Page 11, left column, section 4.2: 1. receptor molecules specific for the target biomolecules are attached to the surface of a solid substrate; Page 2, right column, section 3: the following are brief summaries covering representative magnetic detection strategies; Page 4, right column, section 3.1.3.2: giant magnetoresistance: spin-valve), wherein the MR sensor provides a response to a magnetic field sweep (Page 5, left column, 1st paragraph: this configuration prevents the rotation of (“pins”) the CoFe layer magnetization while allowing the NiFe layer to freely rotate in the presence of external magnetic fields), and the MR sensor comprises (Fig. 6 shows the three layers)
a free layer that is ferromagnetic, 
a pinned layer that is ferromagnetic, and 
a nonmagnetic layer sandwiched between the free and the pinned layers,
wherein when magnetization directions of the free and the pinned layers are parallel, the MR sensor is in a low-resistance state, and when the magnetization directions of the free and the pinned layers are perpendicular, the MR sensor is in a high-resistance state (Page 4, right column, 1st paragraph: the resistance of two thin antiferromagnetically exchange-coupled layers separated by a thin nonmagnetic conducting layer can be altered by changing the moments of the ferromagnetic layers from anti-parallel to parallel, this change decreases the spin-dependent interfacial scattering of charge carriers resulting in a decrease in the resistance of the GMR material; Page 4, Fig. 5: The basic GMR concept. Overall resistance is relatively high when the orientation of the magnetic layers is in anti-parallel alignment, and relatively low when they are in parallel alignment. The orientation is important as it determines the “spin-dependent” scattering of electrons. For example, when the layers are aligned in parallel, scattering of all the “up” electrons is significantly reduced as they pass through the layers, yielding a lower overall resistance);4ATTORNEY DOCKET NO.PATENT AF23853.P124WOUSSerial No. 16/624,643
applying a first AC magnetic field sweep through a desired range to the MR sensor and measuring a resistance of the MR sensor for a change in a resistance state (Page 5, left column, 1st paragraph, Fig. 6: this form of exchange biasing produces a very sensitive device with a MR ratio range of 6–15% that exceeds that of anisotropic magnetoresistance and other GMR devices; Page 10, left column, 2nd paragraph: each sensor (signal and reference) on the chip is basically a wire whose resistance changes (ΔR/R) in response to the strength of an externally induced in-plane magnetic field (BX); an external AC magnetic field, Hz0 , is applied normal to the chip);
introducing the analyte to the MR sensor that is capable of interacting with the first analyte binding agent (Page 11, left column, Section 4.2: 2. when target molecules are present in a sample solution, they are captured at the surface); and 
introducing magnetic nanoparticles (MNPs) functionalized with a second analyte binding agent capable of interacting with the analyte (Page 11, left column, Section 4.2: 3. magnetic particles coated with a second set of receptor molecules for the target are introduced, labeling the previously captured targets).
Tamanaha does not specifically teach that the response that MR sensor provides to a magnetic field sweep is a quasi-digital response.
Rife teaches throughout the publication a biosensor system, the Bead ARray Counter (BARC), based on the capture and detection of micron-sized, paramagnetic beads on a chip containing an array of giant magnetoresistive (GMR) sensors (Abstract).
In detail, Rife teaches that because the magnetoresistance is an even function of the magnetic field (Fig. 6), it must be measured with the lock-in amplifier at the second harmonic frequency (Page 213, right column, 2nd paragraph); the GMR signal from individual sensors was measured as a function of the number of beads; the lock-in signal was recorded digitally (Page 213, right column, 4th paragraph).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tamanaha, to incorporate the features of the MR sensor providing a quasi-digital response to a magnetic field sweep, as taught by Rife, to arrive at the claimed invention, for the purpose of improving the detector sensitivity so that minimum number of labels can be detected as mentioned by Rife (Page 216, right column, 3rd paragraph). 
One of skill in the art would have a reasonable expectation of success in combining Tamanaha with Rife because both are directed to a method of using a MR sensor comprising a lock-in amplifier for biomedical testing and since Tamanaha also teaches using a lock-in amplifier synchronized with the applied AC magnetic field (Tamanaha, page 10, 2nd paragraph).
Regarding claim 18, Tamanaha in view of Rife teaches the method wherein the MR sensor is part of an array of MR sensors (Tamanaha, Page 8, Table 1: GMR can be array; Tamanaha, Fig. 12 shows the MR sensor is part of an array of MR sensors).

Regarding claim 19, Tamanaha in view of Rife teaches the method wherein the array of MR sensors are arranged in the array of MR sensors are arranged in asymmetric N1xN2 array, where N1≠N2, N1 represents a number of sensors in series, and N2 represent a number of sensor sets in parallel (Tamanaha, Fig. 12 shows the array of MR sensors are arranged in the array of MR sensors are arranged in asymmetric as described in the instant claim).  

Regarding claim 20, Tamanaha in view of Rife teaches the method wherein the free layer is amorphous ferromagnetic layer film (Tamanaha, Fig. 6 shows a ferromagnetic free layer without defining its shape), and the pinned layer is a ferromagnetic layer with its magnetization pinned by adjacent antiferromagnetic layer (Tamanaha, Fig 6 shows ferromagnetic pinned layers with its magnetization pinned by adjacent antiferromagnetic layer).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tamanaha et al. (Magnetic labeling, detection, and system integration. Biosens Bioelectron. 2008;24(1):1-13. doi:10.1016/j.bios.2008.02.009, of record dated 12/17/2021) in view of Rife et al. (Design and performance of GMR sensors for the detection of magnetic microbeads in biosensors, Sensors and Actuators A: Physical, Volume 107, Issue 3, 2003, Pages 209-218, ISSN 0924-4247, https://doi.org/10.1016/S0924-4247(03)00380-7), as applied to claim 16 above, in further view of Engel et al. (US20040023365A1, Pub date: 02/05/2004).
Regrading claim 17, Tamanaha in view of Rife teaches the method according to claim 16 as outlined in detail above.
Tamanaha in view of Rife teaches the method further comprising the step of applying a magnetic field sweep through the desired range to the MR sensor and measuring the resistance of the MR sensor for a change in the resistance state (Tamanaha, Page 10, left column, 2nd paragraph: each sensor (signal and reference) on the chip is basically a wire whose resistance changes (ΔR/R) in response to the strength of an externally induced in-plane magnetic field (BX), the detection of magnetic microbeads on the GMR sensors can be summarized as follows (see Fig. 13): an external AC magnetic field is applied normal to the chip (the z-direction)). An individual bead, magnetized by the external field and resting on the surface above the GMR resistor trace, generates an ac local dipole field, B, with in-plane components sufficient to cause a magnetoresistance change. The single bead magnetic field components, BX, directed positively and negatively along the GMR trace both contribute to a reduction in overall sensor resistance. The resistance changes of the individual beads are independent and additive up to a saturation point (Fig. 14), where the dipole fields of adjacent beads act to reduce the effective applied field (Rife et al., 2003). The AC change in resistance, ΔR/R, generates an ac voltage change across a DC-biased Wheatstone bridge. The bridge voltage signal is filtered to remove the DC component, amplified ∼102 to 104 times, and detected by a lock-in amplifier synchronized with the applied AC magnetic field).
Tamanaha in view of Rife does not specifically teaches the method wherein a magnetic field sweeping through the desired range to the MR sensor is applied again after the introduction of the magnetic beads and wherein a shift in a switching field indicates a presence of at least one of the MNPs on the MR sensor.
Engel teaches throughout the publication that a method of using MRAM technology to detect a shift in the magnetic switching field of a sensor. The shift in the magnetic switching field is caused by the presence of magnetic tagged beads. By measuring the magnitude of the shift in the magnetic field and correlating the magnitude of the shift to the presence of the target molecules, accurate measurements regarding the presence of the target molecules can be made (Abstract).
In detail, Engel teaches that ferromagnetic layers 125 and 126 are described as fixed, or pinned, in that the magnetic moment for these layers is prevented from rotation in the presence of an externally applied magnetic field (Par. 23, Fig. 1). Engel teaches that a hysteresis curve 200 for a typical MRAM element is depicted. As shown in FIG. 2, curve 200 is substantially rectangular in shape, the points labeled −|HC| and |HC| represent the boundaries for the switching of the state of the MRAM element (Par. 27, Fig, 2; which reads on the limitation of applying a magnetic field before the introduction of magnetic beads). Engel also teaches that hysteresis curve 200 of FIG. 2 is shown after the introduction of some number of magnetic beads to the magnetoresistive sensor employing the MRAM element. As shown in FIG. 3, when the magnetic beads bind to the magnetoresistive sensor, hysteresis curve 200 shifts by a distance 300, due to the fringe magnetic field associated with the magnetic beads captured at the magnetoresistive sensor. As shown in FIG. 3, points labeled −|HC+HBEAD| and |HC−HBEAD| represent the new boundaries for the switching of the magnetic state of the MRAM element, after the introduction of the magnetic beads (which reads on the limitation of applying a magnetic field after introduction of magnetic beads); distance 300 represents the change in the magnetic switching field due to the presence of the magnetic beads. The shift is caused by the presence of the magnetic beads localized near one end of the sensor (Par. 28, Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Tamanaha in view of Rife, to apply a magnetic field after introduction of magnetic beads and to detect a shift in a switching field which indicates a presence of at least one of the MNPs on the MR sensor, as taught by Engel, for the purpose of enhancing the accuracy and sensitivity of bioassays performed using magnetic labels (Engel, Par. 7). In addition, it would be desirable to provide new methods and techniques for fabricating sensors without requiring the addition of new and costly procedures as taught by Engel (Engel, Par. 7). 
One of skill in the art would have a reasonable expectation of success in combining Tamanaha in view of Rife with Engel because both are directed to a method of detecting magnetic particles using magnetoresistive sensors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        


/REBECCA M GIERE/Primary Examiner, Art Unit 1641